Citation Nr: 1505105	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-30 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for carpel tunnel syndrome, right wrist.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial compensable rating for service-connected rhinitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to January 1992.  He had additional service in the Air Force Reserve.

These matters come before the Board of Veterans Affairs (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2014, the Board remanded the claims to schedule the Veteran for a hearing before a Veterans Law Judge.  In October 2014, the Veteran testified at a Travel Board hearing.  A transcript of the proceeding is associated with the claims file.  

The issues of entitlement to service connection for bilateral hearing loss and entitlement to an initial compensable rating for service-connected rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

It is at least as likely as not that carpel tunnel in the Veteran's right wrist had its onset in service.





CONCLUSION OF LAW

The criteria for service connection for carpal tunnel syndrome, right wrist, have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II.  Service Connection

The Veteran contends that he has carpel tunnel syndrome in his right wrist caused by repetitive aircraft maneuvers which required tightly gripping and turning the yoke and throttle as a transport pilot in the Air Force. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

The evidence reflects that the Veteran's Military Operational Specialty was as a transport pilot.  At his hearing before the Board, the Veteran testified that he had to manually manipulate aircraft by exerting force on the yoke and throttle.  He explained that when aerial refueling was necessary, he would have a "death grip" on the yoke and throttle to keep the plane the correct position.  He indicated he began to feel numbness in his wrist during service that crept up his forearm and that he logged over 3,000 flight hours.  The Board finds the Veteran's testimony regarding his flight duties and that he experienced numbness in his wrist during service to be credible evidence.

In October 2014, the Veteran's Orthopedic Surgeon, Dr. K.E.M., submitted a statement indicating that he performed surgeries on the Veteran's wrists to release pressure on his median nerve due to chronic carpal tunnel syndrome.  The doctor indicated the surgeries were medically necessary and that there was a "greater than 50% chance that the chronic overuse injury occurred while flying heavy aircraft during [the Veteran's] active duty military service in the US Air Force."  He explained that the "chronic low-grade repetitive trauma associated with that activity is more likely than not to be the majority cause of his carpal tunnel syndrome symptoms."

The Board finds that the criteria necessary to establish entitlement to service connection have been met and therefore, service connection is granted.

ORDER

Entitlement to service connection for carpel tunnel syndrome, right wrist, is granted.

REMAND

Reasons for Remand:  To schedule the Veteran for VA examinations.

I. Bilateral Hearing Loss

The Veteran contends he currently has hearing loss as a result of being exposed to acoustic trauma during service as a pilot with the Air Force.  Evidence indicates that following active duty service, the Veteran was a fulltime airline pilot for American Airlines and wore hearing protection.  

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's service treatment records show normal hearing in both ears.  A June 1999 audiogram showed mild hearing loss at 500 hertz and 3000 hertz in the left ear.  Currently, the evidence still reflects mild hearing loss in the left ear as reflected on the most recent VA examination of record dated in April 2009.  At that time, pure tone thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
15
10
10
10
Left Ear
25
20
5
       25
30

Speech recognition scores were 100 percent for both ears.  At the time of the April 2009 examination, the Veteran did not have a hearing loss disability for VA purposes.  He did, however, have some degree of hearing loss in his left ear.

In a May 2010 rating decision, the RO granted service connection for tinnitus due to noise exposure in service.  See October 2008 Statement from Dr. M.S. (noting the Veteran's current tinnitus is at least as likely as not a result of exposure to a high noise environment while on active duty). Thus, noise exposure in service is conceded.  

The Board finds it appropriate to remand the claim for a VA examination to determine whether the Veteran currently has hearing loss for VA purposes given that the last examination of record is dated over 5 years ago.  If a hearing loss disability is present, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current hearing loss today was caused by conceded noise exposure in service as opposed to any other cause or factor keeping in mind the threshold shift in the Veteran's hearing in the left ear as early as 1999.

II.  Rhinitis

In claims for an increased rating, the current level of disability is most important.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.  Here, the Veteran has alleged that his service-connected rhinitis has worsened since his last VA examination.  See VAOPGCPREC 11-95 (1995) (VA is obliged to afford a Veteran a contemporaneous examination where there is an indication of an increase in the severity of the disability.).

The most recent examination of record as to the severity of the Veteran's rhinitis is dated in April 2009.  At his hearing before the Board in October 2014, the Veteran indicated his feeling that his condition had gotten worse; therefore, the Board will remand for a VA examination.

Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding VA treatment records with the claims file.

2.  Schedule the Veteran for a VA examination with a VA audiologist to assess whether the Veteran has a current hearing loss disability pursuant to 38 C.F.R. § 3.385 and, if so, whether it is at least as likely as not that his current hearing loss is related to conceded noise exposure during service.

The electronic claims file should be made available for the examiner's review.  The examiner should recognize the threshold shift in hearing acuity in the left ear as early as 1999.  

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

3.  Schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and severity of his service-connected rhinitis.
The electronic claims file should be made available for the examiner's review.  

The examiner should specifically identify whether polyps are present and whether there is greater than 50-percent obstruction on both sides or complete obstruction on one side of the nose.

All objective and subjective symptoms should be reported in detail.

4.  When the development requested has been completed, the claims should be reviewed and reajudicated by the RO. If the benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


